        Case 3:18-cv-01095-SDD-EWD         Document 89     02/02/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


FUFC, LLC, d/b/a RIOUX
CONTRACTOR CAPITAL
                                                                      CIVIL ACTION
VERSUS                                                                18-1095-SDD-EWD

EXCEL CONTRACTORS, LLC
f/k/a EXCEL CONTRACTORS, INC.


                                         RULING

        This matter is before the Court on the Motion to Dismiss for Forum Non

Conveniens as to Both Movants, or Alternatively Solely as to Mr. Butaud Under Rule

12(b)(6)1 filed by Third-Party Defendants Scott Butaud (“Butaud”) and Superior Disaster

Relief LLC (“Superior”). Defendant, Excel Contractors, LLC (“Excel”), filed an Opposition.2

For the reasons that follow, the Court finds that the Motion shall be GRANTED.

I.      FACTUAL BACKGROUND

        After Hurricane Maria struck Puerto Rico in September 2017, the Puerto Rico

Department of Housing retained Defendant Excel to perform certain disaster repair and

cleanup contracting work.3 In turn, Excel subcontracted with other firms, one of which was

Superior; Excel and Superior signed a “Master Service Agreement for Excel

Subcontractors” on March 21, 2018.4 Before that contract was signed, Superior had

executed a different contract – one with Plaintiff FUFC, LLC, d/b/a Rioux Contractor




1
  Rec. Doc. No. 62.
2
  Rec. Doc. No. 66.
3
  Rec. Doc. No. 1, p. 2.
4
  Id.
64251
                                                                                Page 1 of 10
        Case 3:18-cv-01095-SDD-EWD                 Document 89        02/02/21 Page 2 of 10




Capital (“Rioux”), wherein Superior sold and assigned its accounts receivable to Rioux

and granted Rioux a first priority security interest in all of its assets.5 Subsequently, Excel

agreed, in a series of contracts, to pay Rioux almost $2 million dollars in invoices for work

performed by Superior.6 Rioux alleges that Excel made partial payments but ultimately

breached the contracts by failing to pay the agreed-upon amounts. Rioux sued Excel in

this Court on December 21, 2018,7 bringing claims for breach of contract, promissory

estoppel, and unjust enrichment, and seeking the outstanding amounts owed under the

contracts, plus interest and attorneys’ fees.8 On February 4, 2019, Excel filed a

Counterclaim in Interpleader, joining Scott Butaud and Superior as Third-Party

Defendants.

        In the instant Motion, Butaud and Superior argue that Excel’s claims against them

should be dismissed under the doctrine of forum non conveniens because the Master

Service Agreement between Superior and Excel has a forum selection clause that

requires the parties to assert any claims arising out of the contract in the Puerto Rico

Court of First Instance in San Juan.9 Excel counters that, in fact, the forum selection

clause states that “any U.S. District Court” is a proper venue for claims arising out of the

contract and that, in any event, Butaud and Superior’s forum non conveniens argument

is untimely. For the reasons described below, the Court agrees with Butaud and Superior.




5
  Id.
6
  Id. at p. 3.
7
  This Court has diversity jurisdiction over the matter pursuant to 28 U.S.C. § 1332; the Complaint contains
allegations that Rioux is a Texas limited liability company with its principal place of business in Austin,
Texas and that Excel is a Louisiana limited liability company with its principal place of business in Baton
Rouge. (Rec. Doc. No. 1, p. 1).
8
  Rec. Doc. No. 1.
9
  Rec. Doc. No. 62-1, p. 1.
64251
                                                                                               Page 2 of 10
        Case 3:18-cv-01095-SDD-EWD               Document 89        02/02/21 Page 3 of 10




II.     LAW AND ANALYSIS

        a. Forum Selection Clauses and Forum Non Conveniens

        The contract between Superior and Excel contains a forum selection clause that

specifies a trial court in the United States Territory of Puerto Rico:




        The doctrine of forum non conveniens allows a court to decline jurisdiction, even

when the case is properly before the court, if the case may be tried in another forum more

conveniently.10 Forum non conveniens doctrine “rests upon a court's inherent power to

control the parties and the cases before it and to prevent its process from becoming an

instrument of abuse or injustice.”11 In deciding a motion to transfer for forum non

conveniens, a court is not limited to the allegations in the complaint, but may consider all

of the evidence before it.12

        In Atlantic Marine, the United States Supreme Court discussed how forum non

conveniens provides for the transfer of cases where a forum selection clause designates

a nonfederal forum:

        [T]he appropriate way to enforce a forum-selection clause pointing to a state
        or foreign forum is through the doctrine of forum non conveniens. Section
        1404(a) is merely a codification of the doctrine of forum non conveniens for

10
   In re Volkswagen of Am., Inc., 545 F.3d 304, 313 (5th Cir. 2008).
11
   In re Air Crash Disaster near New Orleans v. Pan Am. World Airways, Inc., 821 F.2d 1147, 1153-54 (5th
Cir. 1987) (en banc).
12
   KFC Corp. v. Iron Horse of Metairie Rd., LLC, No. CV 16-16791, 2018 WL 3632356, at *4 (E.D. La. July
31, 2018)(citing Alcoa S.S. Co. v. M/V Nordic Regent, 654 F.2d 147, 158-59 (2d Cir. 1980)(en banc)).

64251
                                                                                           Page 3 of 10
        Case 3:18-cv-01095-SDD-EWD                 Document 89         02/02/21 Page 4 of 10




        the subset of cases in which the transferee forum is within the federal court
        system; in such cases, Congress has replaced the traditional remedy of
        outright dismissal with transfer. For the remaining set of cases calling for a
        nonfederal forum, § 1404(a) has no application, but the residual doctrine of
        forum non conveniens “has continuing application in federal courts.” And
        because both § 1404(a) and the forum non conveniens doctrine from which
        it derives entail the same balancing-of-interests standard, courts should
        evaluate a forum-selection clause pointing to a nonfederal forum in the
        same way that they evaluate a forum-selection clause pointing to a federal
        forum.13

Generally, a court considering a forum non conveniens motion is bound to consider

certain factors -- factors relating to the parties' private interests, including “relative ease

of access to sources of proof; availability of compulsory process for attendance of

unwilling, and the cost of obtaining attendance of willing, witnesses; possibility of view of

premises, if view would be appropriate to the action; and all other practical problems that

make trial of a case easy, expeditious and inexpensive,”14 as well as public-interest

factors including “the administrative difficulties flowing from court congestion; the local

interest in having localized controversies decided at home; [and] the interest in having the

trial of a diversity case in a forum that is at home with the law.”15 The court must also give

some weight to the plaintiffs' choice of forum.16 However, the United States Court of

Appeals for the Fifth Circuit, relying on Atlantic Marine, has instructed how the presence

of a forum selection clause affects the forum non conveniens analysis:

        The presence of a valid forum-selection clause simplifies this analysis in
        two ways. First, the plaintiff’s choice of forum merits no weight because, by
        contracting for a specific forum, the plaintiff has effectively exercised its
        venue privilege before a dispute arises. Second, the private-interest factors
        weigh entirely in favor of the preselected forum, so that the district court
        may consider arguments about public-interest factors only. Hence, a valid

13
   Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 60–61 (2013).
14
   Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241, n. 6 (1981) (internal quotation marks omitted).
15
   Id.
16
   See Norwood v. Kirkpatrick, 349 U.S. 29, 32 (1955).
64251
                                                                                               Page 4 of 10
        Case 3:18-cv-01095-SDD-EWD              Document 89        02/02/21 Page 5 of 10




        forum-selection clause controls the forum non conveniens inquiry in all but
        the most unusual cases.17

        b. Analysis

        Neither party argues that the forum selection clause in question is unenforceable

or merely permissive. Instead, Excel attempts to defeat the forum non conveniens motion

by arguing that the language of the forum selection clause does not specify the Court of

First Instance in San Juan but, in fact, provides for jurisdiction in any U.S. District Court.

Excel’s proffered interpretation of the forum selection clause is simply not credible. A

forum selection clause that allowed “any U.S. District Court” as a proper venue would

hardly be a selection at all. And Excel’s interpretation ignores the word “notwithstanding,”

which establishes that the selection of the Puerto Rican forum is binding regardless of

where else jurisdiction may exist. Overall, the Court agrees with Superior that the

language of the clause “expressly provides” that transfer to San Juan “is required even if

the parties could claim jurisdiction in a U.S. district court, “including for diversity of

citizenship.“18


        Having found that the contract between Excel and Superior contains a valid and

mandatory forum selection clause that specifies a nonfederal forum, the Court turns to

Excel’s second argument – that it is too late for Superior to raise forum non conveniens.

In Excel’s view, “Superior should have moved to dismiss for forum non conveniens when

it filed its answer to Excel’s Counterclaim in Interpleader and its own Counterclaim against




17
  Barnett v. DynCorp Int'l, L.L.C., 831 F.3d 296, 300 (5th Cir. 2016)(internal citations and quotations
omitted).
18
   Rec. Doc. No. 62-1, p. 2 (internal quotations omitted).
64251
                                                                                          Page 5 of 10
        Case 3:18-cv-01095-SDD-EWD             Document 89       02/02/21 Page 6 of 10




Excel, more than a year ago.”19 Or, Excel argues, Defendant Butaud should have raised

this issue in his Motion to Dismiss, which this Court granted in part and denied in part in

a March 2020 Ruling.20

        The United States Court of Appeals for the Fifth Circuit has addressed timeliness

in the forum non conveniens context. In the Air Crash21 case, the Fifth Circuit opined that

a motion to dismiss based on forum non conveniens must be asserted “within a

reasonable time after the facts or circumstances which serve as the basis for the motion

have developed and become known or reasonably knowable to the defendant.”22 Noting

that “untimeliness will not affect a waiver,” the Fifth Circuit found that nevertheless “it

should weigh heavily against the granting of the motion because a defendant's

dilatoriness promotes and allows the very incurrence of costs and inconvenience the

doctrine is meant to relieve.”23

        Air Crash is distinguishable insofar as there was no forum selection clause

between the parties therein. Importantly, however, the Air Crash court classified the

timeliness of a forum non conveniens motion as a private interest factor – “one of the

private ‘practical problems' to be considered”24 by the Court. This classification has critical

implications for the forum non conveniens analysis in this case. As noted above, the Fifth

Circuit and Supreme Court have held that when there is a valid forum selection clause

between the parties, “private-interest factors weigh entirely in favor of the preselected


19
   Rec. Doc. No. 66, p. 6.
20
   Rec. Doc. No. 58.
21
   In re Air Crash Disaster near New Orleans v. Pan Am. World Airways, Inc., 821 F.2d 1147 (5th Cir.
1987)(en banc).
22
   Id. at 1165.
23
   Id.
24
   Id., n. 30.
64251
                                                                                        Page 6 of 10
         Case 3:18-cv-01095-SDD-EWD                    Document 89          02/02/21 Page 7 of 10




forum, so that the district court may consider arguments about public-interest factors

only.”25 If private interest factors are off the table, and timeliness is a private interest factor,

Excel’s attempt to defeat the instant motion by arguing untimeliness necessarily fails.26

        In Pride International, Inc. v. Tesco Corp., the Southern District of Texas

considered a similar timeliness argument in a very similar context: a forum non

conveniens motion by a third-party defendant in a case where the parties were bound by

a forum selection clause specifying a nonfederal forum (namely, England). When the

plaintiff argued that the motion was untimely, the Southern District stated that it had “found

no case holding that a defendant waived its right to move for dismissal for forum non

conveniens by reason of untimeliness.”27 “In any event,” the court explained, “the Fifth

Circuit classifies these timeliness questions as private interest factors, or practical

problems to be considered, which, as already observed, are all deemed to weigh entirely

in favor of the pre-selected forum. Plaintiffs' recourse, therefore, is to ‘bear the burden of




25
    Barnett v. DynCorp Int'l, L.L.C., 831 F.3d 296, 300 (5th Cir. 2016)(internal citations and quotations
omitted).
26
    The “private interest” factors include: (i) the relative ease of access to sources of proof; (ii) availability of
compulsory process for attendance of unwilling, and the cost of obtaining attendance of willing, witnesses;
(iii) possibility of view of [the] premises, if view would be appropriate to the action; (iv) all other practical
problems that make trial of a case easy, expeditious and inexpensive ... enforceability of judgment[; and
whether] the plaintiff [has sought to] “vex,” “harass,” or “oppress” the defendant. (Moreno v. LG Elecs., USA
Inc., 800 F.3d 692, 700 (5th Cir. 2015)). As Superior avers in its Motion, “The work here was performed in
Puerto Rico, and a substantial part of the evidence is located there and documents are in the local language
. . .though this case has been pending for some time, absolutely no proceedings have been conducted by
or with Superior or Mr. Butaud (except this Court’s prior dismissal of the claims against Mr. Butaud), and
no discovery—no documents, no depositions, none—has been conducted by or on Superior or Mr. Butaud.
Accordingly, there would be no waste or prejudice by requiring this litigation to be filed again in Puerto
Rico.” (Rec. Doc. No. 62-1, p. 7). Thus, even if private factors were considered, it is not clear that they
would cut in favor of Excel.
27
    Pride Int'l, Inc. v. Tesco Corp. (US), No. CIV.A. H-12-2889, 2014 WL 722129, at *4 (S.D. Tex. Feb. 24,
2014).
64251
                                                                                                       Page 7 of 10
        Case 3:18-cv-01095-SDD-EWD                   Document 89         02/02/21 Page 8 of 10




showing that public-interest factors overwhelming disfavor [sic] a transfer [or

dismissal].’”28

        The “public interest” factors – the only factors to be considered by the Court in this

case – include:

        (i) the administrative difficulties flowing from court congestion; (ii) the local
        interest in having localized controversies resolved at home; (iii) the interest
        in having a the [sic] trial of a diversity case in a forum that is familiar with
        the law that must govern the action; (iv) the avoidance of unnecessary
        problems in conflicts of law, or in application of foreign law; and (v) the
        unfairness of burdening citizens in an unrelated forum with jury duty.29


Superior asserts that “Puerto Rico is an adequate and available forum for Plaintiff’s suit;

indeed, if anything a Puerto Rican court is more familiar in applying Puerto Rican law,

and Puerto Rico has a greater interest in achieving a consistent result in this localized

dispute about work allegedly deficiently performed for the Puerto Rican government,

pursuant to a MSA [Master Service Agreement] that government required its contractors

use).”30 Excel – which as the Third-Party Plaintiff “bear[s] the burden of showing that

public-interest factors overwhelming[ly] disfavor”31 dismissal – does not offer any

argument on the public-interest factors.

        Excel makes two additional attempts to defeat this forum non conveniens motion.

One is an argument, premised on “veil piercing,” that “Mr. Butaud may be sued in

Louisiana irrespective of whether the Subcontract requires litigation in Puerto Rico.”32

Butaud is a member, manager, employee, and agent of Superior, and in Excel’s view, “It


28
   Id., (citing Atl. Marine, 134 S.Ct. at 582)(some internal citations and quotations omitted).
29
   Moreno v. LG Elecs., USA Inc., 800 F.3d 692, 700 (5th Cir. 2015).
30
   Rec. Doc. No. 62-1, p. 2-3.
31
   Pride Int'l, Inc., 2014 WL 722129, at *4 (S.D. Tex. Feb. 24, 2014).
32
   Id. at p. 7.
64251
                                                                                                  Page 8 of 10
        Case 3:18-cv-01095-SDD-EWD          Document 89      02/02/21 Page 9 of 10




is unsupportable to impose a venue selection clause of a contract where that

organization’s ‘corporate identify’ [sic] is effectively disregarded due to the nefarious

actions of its management.”33 Excel cites Louisiana Revised Statute 12:1320(D), which

provides that “[n]othing in this Chapter shall be construed as being in derogation of any

rights which any person may by law have against a members, manager, employee, or

agent of a limited liability company. . .”34 This Court fails to see how bringing suit against

Superior in the agreed-upon forum would affect a “derogation of any rights” that Excel

has against Superior. In any event, Excel points out that it “was unable to find any

Louisiana jurisprudence concerning the proper venue for a “veil piercing” action under La.

R.S. 12:1320(D).”35 In the Court’s view, when Excel and Superior signed their Master

Service Agreement, Excel clearly selected the Court of First Instance in San Juan as the

venue for all claims arising out of the contract, with no indication that “nefarious acts” by

individual members of Superior would provide an exception to that selection.

        Lastly, Excel contends that dismissal under forum non conveniens would be

inappropriate because the MSA provides that Superior is bound to defend and indemnify

Excel under certain circumstances. Excel submits that “it is difficult to envision any

interpretation of [the indemnification provision] which would limit this defense and

indemnification provision to Puerto Rican ‘state’ court.”36 The Court fails to see why it is

difficult to envision. The very same document provides that “the parties . . . agree to assert

any claims or causes of action that may arise out of this Contract in the Puerto Rico Court



33
   Rec. Doc. No. 66, p. 8.
34
   La. R.S. 12:1320(D).
35
   Rec. Doc. No. 66, p. 7.
36
   Id. at p. 9.
64251
                                                                                  Page 9 of 10
         Case 3:18-cv-01095-SDD-EWD         Document 89     02/02/21 Page 10 of 10




of First Instance, San Juan, Puerto Rico, Judicial Center. . .”37 Excel does not explain why

the indemnity provision could not be litigated in the forum specified in the contract.

          Overall, the Court finds that the valid forum selection clause, combined with the

public-interest factors to be considered in the forum non conveniens context, here dictate

that the instant Motion38 shall be GRANTED and Excel’s claims against Superior and

Butaud dismissed without prejudice, to be refiled in the Puerto Rico Court of First Instance

in San Juan, Puerto Rico.

III.      CONCLUSION

          Signed in Baton Rouge, Louisiana the 2nd day of February, 2021.




                                          S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




37
     Id. at p. 7.
38
     Rec. Doc. No. 62.
64251
                                                                                Page 10 of 10
